Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 19-cv-3116-WJM-SKC

   ALBERT PERRY,

         Plaintiff,

   v.

   AUTO-OWNERS INSURANCE COMPANY, a foreign corporation,

         Defendant.



        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
          AND GRANTING DEFENDANT’S AMENDED MOTION TO EXCLUDE
                     TESTIMONY OF DOUGLAS WONG, MD


         In this insurance action, Plaintiff Albert Perry sues Defendant Auto-Owners

   Insurance Company for breach of his insurance policy, unreasonable delay and/or

   denial of insurance benefits, and common law bad faith, resulting from his October 23,

   2014 motor vehicle accident. (ECF 6.)

         Before the Court are Defendant’s Motion for Summary Judgment (“Motion for

   Summary Judgment”) (ECF No. 51) and Defendant’s Amended Motion to Exclude

   Testimony of Douglas Wong, MD (“702 Motion”) (ECF No. 53). For the reasons stated

   below, both motions are granted.
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 2 of 20




                                       I. BACKGROUND 1

          Defendant issued insurance policy number 49-567-621-00, effective August 24,

   2014 to August 24, 2015 (the “Policy”), to Albert’s Water & Wastewater Specialists, Inc.

   (ECF No. 51 ¶ 1.) At all relevant times to the litigation, Plaintiff was an employee of

   Albert’s Water & Wastewater Specialists, Inc. (ECF No. 51-6 at 1.)

          The Uninsured Motorist Coverage portion of the Policy provides:

          2. COVERAGE

                 a. We will pay compensatory damages, including but not
                 limited to loss of consortium, any person is legally entitled to
                 recover from the owner or operator of an uninsured
                 automobile[2] because of bodily injury sustained by an injured
                 person while occupying an automobile that is covered by
                 SECTION II – LIABILITY COVERAGE of the policy.

                 ...

                 e. With regard to an underinsured automobile, there is no
                 coverage under this endorsement until the limits of liability of
                 all bodily injury liability bonds and insurance policies
                 applying to the underinsured automobile and its operator
                 have been exhausted by payment of judgments or
                 settlements.

                 ...

          4. LIMIT OF LIABILITY

                 a. The limit of our liability for Uninsured Motorist Coverage
                 in any one occurrence shall be as follows:

                        (1) Our payment to any one injured person shall



          1
             The following factual summary is based on the parties’ briefs on Motion for Summary
   Judgment, and documents submitted in support thereof. All citations to docketed materials are
   to the page number in the CM/ECF header, which sometimes differs from a document’s internal
   pagination.

          Under the terms of the Policy, an “uninsured automobile” includes an underinsured
          2

   automobile. (ECF No. 51-1 at 20.)
                                                 2
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 3 of 20




                         not exceed the smallest of the following:

                                (a) the “each person” limit of liability stated in
                                the Declarations for Uninsured Motorist
                                Coverage; or

                                (b) the amount of compensatory damages,
                                including but not limited to loss of consortium,
                                sustained in excess of legal liability coverage.

                 ...

                 c. We shall not pay any amounts which duplicate payments
                 for the same elements of loss for which the injured person
                 has received or will receive payments.

   (Id. ¶ 2; ECF No. 51-1 at 20–21.)

          On or about October 23, 2014, Plaintiff’s motor vehicle was rear-ended by a

   motor vehicle driven by Thomas Headrick. (ECF No. 6; ECF No. 51-3 at 1.) Following

   the motor vehicle accident, Plaintiff received “treatment of injections, radiographic

   imaging[,] as well as physical therapy and surgeries on his neck, anterior cervical

   discectomy and fusion CS-6, C6-7 on February 23, 2017 as well as the L4-5

   decompression osteotomy fusion surgery on August 24, 2017.” (ECF No. 51-13 at 4.)

          Plaintiff submitted a demand for underinsured motorist benefits on July 3, 2017,

   which included, inter alia, $141,629.97 of medical expenses reported by Plaintiff. (ECF

   No. 51 at 3 ¶ 4; ECF No. 51-3.)

          Headrick’s insurer accepted liability for the underlying claim, and Defendant

   provided consent for Plaintiff to settle with Headrick’s insurer for the policy limit of

   $250,000. (ECF No. 51-6 at 1.) On June 26, 2018, Plaintiff settled his claim against

   Headrick for $245,000, less than Mr. Hendrick’s $250,000 policy limits. (ECF No. 51 at

   3 ¶ 3; ECF No. 51-2.)



                                                  3
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 4 of 20




           On July 16, 2019, Defendant issued its coverage decision, which cited the

   opinions of its retained experts, Dr. Marjorie Eskay-Auerbach and Dr. Charles E. Bain,

   and concluded that, at most, Plaintiff’s accident-related expenses were $23,671.03.

   (ECF No. 51-6 at 5.) Defendant wrote:

                  Dr. Eskay-Auerbach opines that Mr. Perry’s treatment
                  provided by Emergency Services, St. Anthony’s [Emergency
                  Room], Concentra Medical Center, and Lakewood Injury
                  Treatment Center was reasonable as it relates to the
                  Accident. However, she opines that the bi-level cervical
                  fusion operation performed by Dr. Wong on February 23,
                  2017 is unrelated to the Accident, as are Mr. Perry’s epidural
                  steroid injections and facet injections. Further, Dr. Eskay-
                  Auerbach opines that any prospective decompression and
                  fusion for spinal stenosis and degenerative spondylolisthesis
                  at L4-5 would be unrelated to the Accident. Similarly, Dr.
                  Bain opines that the injuries suffered by Mr. Perry as a result
                  of the Accident would have been mild muscle strains that
                  would resolve quickly and any symptoms that he had after
                  the Accident would have abated within days to weeks. Dr.
                  Bain further opines that none of Mr. Perry’s medical care
                  beyond several weeks of the Accident is causally related to
                  the Accident.

   (Id. at 3–4.) Based on the opinions of Dr. Eskay-Auerbach and Dr. Bain, Defendant

   concluded:

                  [Plaintiff’s] non-economic damages are likely $30,000.00 or
                  less, and his total economic and non-economic [damages]
                  do not exceed the tortfeasor’s underlying policy limits of
                  $250,000.00. Because Mr. Perry’s damages do not exceed
                  $250,000.00, UM/UIM benefits are not triggered and Mr.
                  Perry is not entitled to these benefits. Thus, it is
                  [Defendant’s] position that at this time Mr. Perry has, through
                  payment of the tortfeasor’s policy limits, already been fully
                  compensated for his damages casually linked to the
                  Accident and no UM/UIM benefits are owed.

   (Id. at 5.)3


           Plaintiff asserts that in total, he incurred $304,914.32 of medical expenses and
           3

   $74,047.59 of lost wages arising from the October 23, 2014 collision. (ECF No. 64 at 7 ¶¶ 9–
                                                 4
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 5 of 20




              Plaintiff initiated this action in the District Court, City and County of Denver on

   October 3, 2019, and Defendant removed this action to federal court on November 1,

   2019. (ECF Nos. 1, 6.) Plaintiff asserts the following claims: (1) breach of contract (¶¶

   55–59) 4; (2) unreasonable delay or denial of underinsured motorist benefits in violation

   of Colorado Revised Statute § 10-3-1116 5 (¶¶ 60–63); and (3) common law bad faith

   (¶¶ 64–69).

          On October 29, 2020, Defendant filed the Motion for Summary Judgment. (ECF

   No. 51.) On November 2, 2020, Defendant filed the 702 Motion. (ECF No. 53.) Plaintiff

   responded to both motions on December 3, 2020 (ECF Nos. 62, 64), and Defendant

   replied on December 17, 2020 (ECF No. 68, 69).

          This matter is set for a 5-day jury trial beginning on October 18, 2021 in

   Courtroom A801 and a Final Trial Preparation Conference on October 1, 2021. (ECF

   No. 72.)




   10.) He further contends that Defendant subsequently evaluated Plaintiff’s claim on August 7,
   2018 and concluded that Plaintiff had medical expenses of $158,502.01 and that the $250,000
   bodily injury limit from Headrick was sufficient to compensate Plaintiff as of that date for his
   injuries, losses, and damages. (Id. at 7–8 ¶¶ 12–13.) However, Plaintiff did not provide the
   Court with the exhibits that he contends provide support for these assertions.
          4
              Citations to (¶ __), without more, are references to the Complaint. (ECF No. 6.)
          5
            Plaintiff brings his statutory claim under Colorado Revised Statutes § 10-3-1116, which
   is the section providing for “Remedies for unreasonable delay or denial of benefits--required
   contract provision--frivolous actions--severability--rules.” (¶¶ 60–63.) However, Colorado
   Revised Statutes § 10-3-1115 is the provision which prohibits “unreasonabl[e] delay or den[ial]
   [of] payment of a claim for benefits owed to or on behalf of any first-party claimant.” Thus, the
   Court will analyze case law pertaining to the latter section in addressing the viability of these
   claims later in this Order.
                                                    5
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 6 of 20




                                            II. 702 Motion

   A.     Standard of Review

          A district court must act as a “gatekeeper” in admitting or excluding expert

   testimony. Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir. 2005).

   Expert opinion testimony is admissible if it is relevant and reliable. See Daubert v.

   Merrell Dow Pharm., Inc., 509 U.S. 579, 589, 594–95 (1993). The opinions are relevant

   if they would “assist the trier of fact to understand the evidence or to determine a fact in

   issue.” Fed. R. Evid. 702. They are reliable if (1) the expert is qualified “by knowledge,

   skill, experience, training, or education,” (2) his opinions are “based upon sufficient facts

   or data,” and (3) they are “the product of reliable principles and methods.” Id. The

   proponent of expert testimony has the burden to show that the testimony is admissible.

   United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009).

   B.     Analysis

          On July 1, 2020, Plaintiff endorsed Douglas Wong, M.D., as a retained medical

   expert under Federal Rule of Civil Procedure 26(a)(2)(B) to testify that “to a reasonable

   degree of medical probability, the injury to [Plaintiff’s] spine that necessitated surgical

   repair was more likely than not caused by the collision of October 23, 2014.” 6 (ECF No.

   53-2 at 8.)

          Pursuant to Rule 702, Defendant seeks to exclude Dr. Wong’s medical causation

   opinion. (ECF No. 53.) Defendant argues that Dr. Wong’s medical causation opinion

   testimony is unreliable for two reasons: (1) his expert report contains no analysis of

   general causation or citations to any medical literature or studies to support general


          6
            Dr. Wong is also one of Plaintiff’s treating providers, but Dr. Wong admits that he did
   not form opinions regarding medical causation while treating Plaintiff. (ECF No. 53-1 at 4.)
                                                   6
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 7 of 20




   causation; and (2) his methodology for determining specific causation rests on Plaintiff’s

   reports of pain after the October 23, 2014 accident. (Id. at 2.) The Court analyzes each

   of Defendant’s arguments below.

          1.     Causation Requirements

          Establishing injury causation requires a showing of both general and specific

   causation. Basanti v. Metcalf, 35 F. Supp. 3d 1337, 1344 (D. Colo. 2014) (citing Norris

   v. Baxter Healthcare Corp., 397 F.3d 878, 881 (10th Cir. 2005)). “Specific causation”

   refers to whether a particular accident caused the specific injury at issue. Id. “General

   causation” refers to whether the accident in question is, in the abstract, capable of

   producing the type of injury suffered. Id. General causation may be established by

   such things as epidemiological evidence, id., but an expert is not required to cite

   published studies “in order to reliably conclude that a particular object caused a

   particular illness,” Hollander v. Sandoz Pharm. Corp., 289 F.3d 1193, 1211 (10th Cir.

   2002) (citing Turner v. Iowa Fire Equip. Co., 229 F.3d 1202, 1209 (8th Cir. 2000)).

          2.     Specific Causation Analysis

          Defendant argues that Dr. Wong’s opinions as to specific causation must be

   excluded on the basis that his methodology is unreliable because it rests exclusively on

   the fact that Plaintiff’s symptoms occurred after his October 23, 2014 motor vehicle

   accident. (ECF No. 53 at 7.) He cites Goebel v. Denver & Rio Grande W. R. Co., 346

   F.3d 987, 999 (10th Cir. 2003), for the proposition that a court is not permitted to rely on

   the temporal relationship alone for evidence of causation. See also Owners Ins. Co. v.

   Stahl, 2019 WL 6682833, at *4 (D. Colo. Dec. 5, 2019) (“Although the pain in

   [defendant’s] neck allegedly developed relatively soon after the car accident, the close

   proximity between the accident and [defendant’s] pain does not necessarily mean that

                                                7
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 8 of 20




   the accident caused [defendant’s] injuries.”); Dillon v. Auto-Owners Ins. Co., 2016 WL

   943775, at *4 (D. Colo. March 14, 2016) (finding expert opinion based solely on a

   temporal connection unreliable); In re Breast Implant Litig., 11 F. Supp. 2d 1217, 1232

   (D. Colo. 1998) (describing that a “temporal relationship by itself, provides no evidence

   of causation”).

          In response, Plaintiff argues that Dr. Wong did not only consider the temporal

   relationship between the motor vehicle accident and Plaintiff’s injuries; to the contrary,

   he argues that both general and specific causation may be informed by differential

   diagnosis, which is “the process by which a physician rules out the least plausible cases

   of injury until the most likely cause remains.” (ECF No. 62 at 5 (citing Hollander, 289

   F.3d at 1209).) According to Plaintiff, “Dr. Wong considered a variety of criteria to

   conduct his differential diagnosis and to arrive at his conclusion that Mr. Perry’s

   symptomology that necessitated two spine surgeries was caused by the 2014 collision,”

   including a “focused examination of the spine, a medical history, and [a] review[ of]

   diagnostic studies to rule out other causes of injury and pain symptoms (i.e., tumor in

   the spine).” (Id. at 9.)

          While a differential diagnosis may be a valid specific causation opinion under

   certain circumstances, the notion that Dr. Wong conducted a reliable differential

   diagnosis in this case is contradicted by the record, including Dr. Wong’s expert report

   and his deposition testimony. 7 For example, while Plaintiff asserts that Dr. Wong


          7
              The only reference to “differential diagnosis” that the undersigned located in the record
   is the following exchange during Dr. Wong’s deposition. (See ECF No. 53-1 at 15 (“Q: During
   the course of your education and training as a spinal surgeon, were you trained on the method
   of differential diagnosis? A: Differential diagnoses of, you know, different causes of pain, the
   answer is yes.”).) This exchange does not suggest that Dr. Wong actually utilized a differential
   diagnosis in his analysis of Plaintiff.
                                                    8
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 9 of 20




   “reviewed diagnostic studies to rule out other causes of injury and pain symptoms (i.e.,

   tumor in the spine)” (ECF No. 62 at 9 (citing “Exhibit 4 at 51:3–23” 8)), the portion of Dr.

   Wong’s transcript that Plaintiff cites does not reflect that Dr. Wong ruled out any other

   causes of Plaintiff’s injuries:

                  Q. Okay. And so to back up, your opinion that Mr. Perry’s
                  condition is related to the 2014 accident is based on the
                  subjective complaints of pain, clumsiness, weakness and
                  numbness; is that right?

                  A. Correct.

                  Q. And it’s not based on objective findings, correct?

                  A. The objective finding is with this physical exam test, if a
                  patient looks up, you actually compress the spinal cord
                  more; they complain of numbness. So is there a physical
                  objective finding? The answer is no. But if -- I guess the
                  answer is it’s, like, if I poke somebody in the finger with a
                  needle, and they go, Ouch, is that an objective test or a
                  subjective test?

                  Well, it’s subjective because they complain of – it’s ouch, but
                  you’re actually causing pain. So the closest thing that I can
                  have of an objective symptom is when a patient looks up,
                  that his hands go numb.

   (ECF No. 64-3 at 4.) 9

          Plaintiff further argues that “based on the clinical presentation, findings on

   examination, medical history, and MRI, [Dr. Wong] did not believe that there was a more

   probable explanation for the pain symptoms Mr. Perry experienced when he presented




          8
            Unhelpfully, Plaintiff did not include page 51 of Dr. Wong’s deposition transcript in
   Exhibit 4. (See ECF No. 62-4.) However, the Court has found the relevant page from the
   materials cited in connection with Plaintiff’s response to the Motion for Summary Judgment.
   (See ECF No. 64-3 at 4.)
          9
             A review of the index for Dr. Wong’s deposition further contradicts Plaintiff’s assertion
   that during his deposition, Dr. Wong discussed that he attempted to rule out the possibility that
                                                    9
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 10 of 20




   for surgical evaluation other than the crash of October 23, 2014.” (ECF No. 62 at 7.)

   Critically, however, the portion of Dr. Wong’s deposition testimony that Plaintiff cites

   does not identify: (1) any other possible causes of Plaintiff’s injuries that Dr. Wong

   analyzed or eliminated from consideration; or (2) how Plaintiff derived his causation

   conclusions:

                  Q: Do you believe that there’s another more likely or more
                  probable explanation for the symptoms Mr. Perry
                  demonstrated other than the crash that occurred in 2014?

                  ...

                  A: I don’t see anything on the records that were given me
                  nor that was stated by the patient that there appears to be
                  any other injury -- significant injury other than that motor
                  vehicle accident in 2014.

   (ECF No. 62 (citing ECF No. 62-4 at 7–8).) As such, the Court concludes that Plaintiff

   has failed to establish that Dr. Wong “perform[ed] a reliable differential diagnosis

   through which, to a reasonable degree of medical certainty, all other possible causes of

   the [Plaintiff’s] condition can be eliminated, leaving only [the October 23, 2014] motor

   vehicle as the cause.” Hollander, 289 F.3d at 1211–12 (quoting Turner, 229 F.3d at

   1209).

            To the contrary, Dr. Wong repeatedly confirmed during his deposition that he

   based his causation analysis on Plaintiff’s symptoms after the accident:

                  Q: . . . is it only Mr. Perry’s symptoms that he had after the
                  2014 accident that forms your basis for the causation
                  opinion?

                  A: At this point, yes.




   Plaintiff’s pain symptoms were caused by a tumor in his spine. (See ECF No. 68-1 at 4 (the
   term “tumor” does not appear in the index).)
                                                 10
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 11 of 20




                ...

                Q: So can you tell me each of the steps that goes into your
                methodology for forming that opinion.

                A: So it’s specifically the spine. I look at if this was due to a
                motor vehicle accident or any sort of accident, is there
                something that I can determine that radiographically most
                patients would not have unless they were in that accident.

                Example, I was on a roof, I fell off the roof, I broke my back.
                Radiographically, most patients don’t have a broken back or
                a compression fracture. And if they fall off a roof, My back
                hurts, I’ve got a compression fracture, then, to me, the
                fracture -- or the fall caused that.

                So if we’re not talking about anything radiographic, meaning
                that we’re talking about degenerative changes which can
                exist in anybody, but it be -- essentially be asymptomatic,
                then I basically ask the patient, Were you being treated or
                did you have any back pain or spine symptoms prior to the
                motor vehicle accident? And if they, say, No, haven’t had
                any treatments, was doing fine, got in an accident, and the
                symptoms occurred after that and directly after that, then I
                would say the causation of the patient’s symptoms were [sic]
                due to the accident.

                Q: And the second scenario that you describe there in terms
                of not having radiographical evidence of causation -- the
                second scenario, is that the scenario that you followed to
                determine the causation of Mr. Perry’s injuries?

                A: Yes, it is.

                ...

                Q: So would you agree with me that your medical causation
                opinion is based entirely on what Mr. Perry told you?

                A: Correct. I have no reason for him to – to lie or to give
                false – falsehoods.

   (ECF No. 53-1 at 3, 5–7.) He further testified:

                Q: Are there any objective findings that indicate Mr. Perry’s
                condition is related to the 2014 accident?


                                               11
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 12 of 20




                 A: Other than his symptoms for pain and – let’s see. I
                 believe his symptoms of pain as well as, you know,
                 weakness and clumsiness in his legs and that his hands go
                 numb. And these symptoms, I believe, have started or
                 occurred after the motor vehicle accident [in] 2014.

   (ECF No. 62-4 at 2–3.)

          Thus, contrary to Plaintiff’s post-hoc rationalizations, Dr. Wong’s deposition

   testimony demonstrates that he based his causal analysis on the temporal connection

   between the October 23, 2014 accident and Plaintiff’s injuries. Such methodology is

   insufficient to constitute a reliable opinion as to specific causation.

          3.     General Causation Analysis

          Defendant further argues that “Dr. Wong has no admissible opinion regarding

   general causation” because his expert report “contains no analysis of general causation

   or citation to any medical literature or studies to support general causation.” (ECF No.

   53 at 5–6.) For support, Defendant points to the following exchange during Dr. Wong’s

   deposition:

                 Q: Are you aware of any medical literature showing that rear-
                 end crashes can cause injury to the spine, such as the pain
                 that presented in Mr. Perry’s case or other things like
                 herniations, facet injuries, or radiculopathy?

                 A: Yes, motor vehicle accidents can cause pain and -- yes,
                 after motor vehicle accidents, correct.

                 Q: Is there medical literature that also demonstrates this
                 patient population?

                 A: Not that I am aware of -- there very well could be, but I’m
                 not really looking at literature with regards to pain for motor
                 vehicle accidents.




                                                 12
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 13 of 20




   (ECF No. 53-1 at 15–16.) According to Defendant, Plaintiff has failed to demonstrate

   that Plaintiff’s October 23, 2014 accident was capable of causing Plaintiff’s symptoms

   based on reliable sources and scientifically valid methodology. (Id.)

          Plaintiff responds that Dr. Wong’s differential diagnostic review informs his

   general causation analysis. (ECF No. 62 at 7.) However, as stated above, Plaintiff has

   failed to establish that Dr. Wong conducted a reliable differential diagnostic review of

   Plaintiff’s injuries by ruling out other potential causes. Moreover, Plaintiff’s argument

   fails because a differential diagnosis analysis does not speak to the issue of general

   causation. As another judge in the District of Colorado recognized in In re Breast

   Implant Litigation,

                 differential diagnosis does not by itself prove the cause,
                 even for the particular patient. Nor can the[ ] technique
                 speak to the issue of general causation. Indeed, differential
                 diagnosis assumes that general causation has been proven
                 for the list of possible causes it eliminates:

                 The process of differential diagnosis is undoubtedly
                 important to the question of “specific causation.” If other
                 possible causes of an injury cannot be ruled out, or at least
                 the probability of their contribution to causation minimized,
                 then the “more likely than not” threshold for proving
                 causation may not be met. But, it is also important to
                 recognize that a fundamental assumption underlying this
                 method is that the final, suspected “cause” remaining after
                 this process of elimination must actually be capable of
                 causing the injury. That is, the expert must “rule in” the
                 suspected cause as well as “rule out” other possible causes.
                 And, of course, expert opinion on this issue of “general
                 causation” must be derived from a scientifically valid
                 methodology.

                 ...

                 In short, a single differential diagnosis is a scientifically
                 invalid methodology” for the purpose of demonstrating
                 general causation.


                                                 13
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 14 of 20




   11 F. Supp. 2d at 1229–30 (quoting Hall v. Baxter Healthcare Corp., 947 F. Supp. 1387,

   1414 (D. Or. 1996)). Plaintiff does not cite any binding cases in which courts have

   approved the use of differential diagnosis to establish general causation. Cf. Goebel,

   346 F.3d at 999 (recognizing that a court “can admit a differential diagnosis that it

   concludes is reliable if general causation has been established” (emphasis added)). As

   such, this argument is unavailing.

          Plaintiff further argues that “Dr. Wong expressly stated his opinion that the 2014

   motor vehicle collision Mr. Perry is involved in is capable of causing the symptoms that

   Mr. Perry suffered, and that necessitated the surgeries Dr. Wong performed.” (ECF No.

   62 at 8.) For support, Plaintiff cites the following exchange from Dr. Wong’s deposition:

                  Q: Is there a link between the crash of 2014 and the spinal
                  pain symptoms demonstrated by Mr. Perry?

                  ...

                  A: Can patients have pain after a motor vehicle accident?
                  The answer is, yes, yes, they can.

   (ECF No. 62 at 8; ECF No. 53-1 at 15.) However, the mere conclusion that an

   individual can have pain after a motor vehicle accident is far from a medical

   determination that a motor vehicle collision like the one that Plaintiff suffered on October

   23, 2014 is capable of causing his symptoms and injuries. 10




          10
             Plaintiff’s citations to Hollander are also unavailing. Hollander recognizes that “a
   medical expert [need not] always cite published studies on general causation to reliably
   conclude that a particular object caused a particular illness,” reasoning that “[t]he first several
   victims of a new toxic tort should not be barred form having their day in court simply because
   the medical literature, which will eventually show the connection between the victims’ condition
   and the toxic substance, has not yet been completed.” 289 F.3d at 1211 (quoting Turner, 229
   F.3d at 1209). Here, however, there is no suggestion that the medical literature regarding
   automobile accidents has not yet been completed or that Plaintiff is suffering from any type of
   novel injury.
                                                   14
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 15 of 20




          As such, the Court concludes that Plaintiff has failed to establish that Dr. Wong’s

   opinions regarding general causation is reliable.

                                               ****

          Based on the Court’s conclusions that Dr. Wong’s opinions regarding specific

   and general causation are not reliable, the 702 Motion is granted, and Dr. Wong’s

   opinions regarding causation are excluded.

                           III. MOTION FOR SUMMARY JUDGMENT

   A.     Standard of Review

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

   nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence and

   all reasonable inferences therefrom in the light most favorable to the nonmoving party.

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

   Court must resolve factual ambiguities against the moving party, thus favoring the right

   to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).




                                                15
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 16 of 20




   B.     Analysis

          1.     Breach of Contract Claim

          In a personal injury action, a “plaintiff carries the burden to establish the nature

   and extent of his injuries, along with the damages to which he is entitled.” Bautista v.

   MVT Servs., LLC, 2017 WL 2082925, at *10 (D. Colo. March 20, 2017) (citing Murray v.

   Newmyer, 182 P. 888, 889 (Colo. 1919)). Expert testimony is required “[w]hen the

   subject matter of proffered testimony constitutes scientific, technical, or other

   specialized knowledge.” United States v. Yeley-Davis, 632 F.3d 673, 684 (10th Cir.

   2011). Expert testimony on medical causation is required to establish a causal link

   between complex injuries and the alleged origins of those injuries. See Zartner v. Miller,

   760 F. App’x 558, 563–64 (10th Cir. 2019) (recognizing that “when an injury lacks an

   obvious origin and multiple causes are possible, expert medical testimony is necessary

   to prove causation between a use of force and an injury”).

          Defendant argues that it is entitled to summary judgment on Plaintiff’s breach of

   contract claim because Plaintiff has not provided causation evidence, which requires

   admissible expert medical testimony. (ECF No. 51 at 7–8.) According to Defendant

   because Plaintiff “has no admissible expert testimony to prove medical causation,” he

   “cannot prove that his accident-related damages exceed $250,000 and he therefore

   cannot trigger UIM coverage.” (Id. at 8.)

          Plaintiff responds that he has endorsed Dr. Wong “to opine that [the] two

   surgeries he performed on Plaintiff post-collision were medically necessary in relation to

   injuries Plaintiff sustained in the collision,” which creates admissible expert evidence

   showing that the October 23, 2014 motor vehicle accident caused the injury damages

   he claims exceed Headrick’s $250,000 limit of liability insurance. (ECF No. 64 at 9.)

                                                16
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 17 of 20




          Under Rule 702, expert testimony is required “[w]hen the subject matter of

   proffered testimony constitutes scientific, technical, or other specialized knowledge.”

   Courts consistently require expert medical testimony to establish a causal link between

   complex injuries and the alleged origins of those injuries. Zartner, 760 F. App’x at 563–

   64 (concluding that “when an injury lacks an obvious origin and multiple causes are

   possible, expert medical testimony is necessary to prove causation between a use of

   force and an injury.”); Franklin v. Shelton, 250 F.2d 92, 97 (10th Cir. 1957) (explaining

   that “where injuries complained of are of such character to require skilled and

   professional persons to determine the cause and extent thereof, they must be proved by

   the testimony of medical experts”).

          Moreover, summary judgment is appropriate in cases of complex medical

   causation when a party cannot provide expert medical testimony to prove his claims.

   See Harvey v. United States, 685 F.3d 939, 952 (10th Cir. 2012) (finding that plaintiff’s

   “failure to provide expert evidence doomed both his misdiagnosis and surgical

   malpractice claims”); Stahl, 2019 WL 6682833, at *5 (granting summary judgment in

   favor of insurance company after court precluded plaintiff’s medical experts “because

   [plaintiff] cannot prove that the car accident caused his claimed damages in excess of

   $50,000”); Mathison v. United States, 2015 WL 854476, at *3 (D. Colo. Feb. 26, 2015)

   (granting summary judgment because “plaintiff cannot cure a lack of medical evidence

   of causation” with evidence to support temporal proximity).

          The need for expert testimony regarding causation is particularly acute in this

   case because Plaintiff was previously treated for neck and back pain in connection to a

   2006 motor vehicle accident, and the parties dispute whether, and to what extent,

   Plaintiff’s injuries were solely caused by the October 23, 2014 accident. (See ECF No.

                                               17
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 18 of 20




   51 at 4–5 ¶¶ 8–12; ECF No. 51-13 at 1; ECF No. 62 at 6 ¶ 1.) See Zartner, 760 F.

   App’x at 564 (“Given the two separate uses of force that could have caused the [injuries

   in question], causation entails a medical question beyond a layperson’s ordinary

   experience.”).

          As explained above, the Court has now excluded Dr. Wong’s expert opinions

   regarding causation. Without a causation expert, Plaintiff has not established that the

   October 23, 2014 motor vehicle accident caused Plaintiff any damages that are in

   excess of Headrick’s legal liability coverage limit such that he is entitled to UIM

   benefits. 11 The Court therefore finds that Defendant is entitled to summary judgment as

   to the breach of contract claim. 12

          2.      Statutory and Common Law Bad Faith Claims

          An insurer breaches its statutory duty under Colorado Revised Statutes § 10-3-

   1115 if there “was no reasonable basis to delay or deny the claim for benefits.”

   Kisselman v. Am. Fam. Mut. Ins. Co., 292 P.3d 964, 974 (Colo. App. 2011); Colo. Rev.

   Stat. § 10-3-1115(2) (stating “an insurer’s delay or denial was unreasonable if the

   insurer delayed or denied authorizing payment of a covered benefit without a

   reasonable basis for that action”). Likewise, to establish a common law bad faith claim

   under Colorado law, an insured must establish “proof of unreasonable conduct and

   knowledge that the conduct is unreasonable or a reckless disregard of the fact that the


          11
             Plaintiff does not argue that the opinions from his other expert, Dr. Samuel Chan,
   create a material disputed issue of fact regarding causation. (See generally ECF No. 64.) At
   any rate, the Court notes that Dr. Chan opined that it was likely that the 2014 accident did not
   cause Plaintiff’s disk protrusions, and he deferred to Dr. Wong’s assessment regarding
   causation and relatedness of Plaintiff’s treatment for his neck and back injuries. (See ECF No.
   51 at 6 ¶¶ 16–17; ECF No. 51-4 at 5, 11.)
          12
              Because the Court bases its ruling on Plaintiff’s breach of contract claim on Plaintiff’s
   failure to present admissible medical causation evidence, the Court need not address
                                                    18
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 19 of 20




   conduct is unreasonable.” Travelers Ins. Co. v. Savio, 706 P.2d 1258, 1276 (Colo.

   1985) (en banc).

          Defendant argues that because Plaintiff cannot prove he is legally entitled to UIM

   benefits, his extra-contractual claims fail as a matter of law. (ECF No. 51 at 14.) The

   Court agrees.

          As discussed above, because he has not provided admissible medical expert to

   establish causation, Plaintiff has failed to carry his burden at summary judgment to

   demonstrate that Defendant owed benefits to him and as a result breached the

   insurance contract. Because both the common law and statutory bad faith claims are

   predicated on the insurer unreasonably delaying or denying benefits and are derivative

   of Plaintiff’s failed breach of contract claim, they also cannot survive summary

   judgment. See Stahl, 2019 WL 6682833, at *5 (granting summary judgment on bad

   faith claims after plaintiff failed to present evidence of a causal link between the

   accident and plaintiff’s injuries); Johnson v. Am. Nat’l Prop. & Cas. Cos., 2019 WL

   463026, at * 5 (D. Colo. Feb. 6, 2019) (dismissing statutory and common law bad faith

   claims predicated on the insurer unreasonably delaying or denying benefits after

   plaintiffs failed to demonstrate that they were owed benefits under their insurance

   policy); Tynan’s Nissan Inc. v. Am. Hardware Mut. Ins. Co., 917 P.2d 321 (Colo. App.

   1995) (recognizing that where a policy provides no coverage, an insurer cannot be held

   liable on a theory of bad faith refusal to pay).

                                        IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

          1.     Defendant’s Motion for Summary Judgment (ECF No. 51) is GRANTED;


   Defendant’s other arguments about the breach of contract claim. (See ECF No. 51 at 12–14.)
                                                 19
Case 1:19-cv-03116-WJM-SKC Document 79 Filed 09/07/21 USDC Colorado Page 20 of 20




         2.    Defendant’s Amended Motion to Exclude Testimony of Douglas Wong,

               M.D. (ECF No. 53) is GRANTED;

         3.    The Clerk shall enter judgment in favor of Defendant Auto-Owners

               Insurance Company and against Plaintiff Albert Perry and shall terminate

               this case; and

         4.    Defendant shall have its costs, if any, upon compliance with

               D.C.COLO.LCivR 54.1.


         Dated this 7th day of September, 2021.


                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                            20
